In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Kings County (Garry, J.), dated June 13, 1991, which granted the petition.
Ordered that the order is affirmed, with costs.
On July 4, 1990, the then 8-year-old infant petitioner was hit in her right eye by a firecracker or a rocket while she was on the property of the New York City Housing Authority. As a result of that injury, she lost the use of her right eye. Approximately six months later, the petitioner’s mother became aware that her daughter possessed a valid cause of action and consulted with an attorney. Approximately two weeks after that and about seven months after the incident, the petitioner sought leave to serve a late notice of claim against the appellant, a municipal corporation. The Supreme Court granted the application.
Given all of the circumstances presented to the Supreme Court, including the infancy of the petitioner, the severity of the injuries, and the existence of medical records, the Supreme Court did not improvidently exercise its discretion by granting leave to serve a late notice of claim (see, Matter of Cabezas v City of New York, 184 AD2d 240; Esteves v New York City Hous. Auth., 175 AD2d 197). Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.